Citation Nr: 1120624	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to restoration of a 100 percent evaluation for service-connected bronchial asthma.

2. Entitlement to an increased disability rating for service-connected bronchial asthma, currently evaluated as 60 percent disabling.

3. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1983 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The March 2006 rating decision denied the appellant's claim for an evaluation in excess of 30 percent for bronchial asthma.  The August 2007 rating decision denied the appellant's claim for entitlement to TDIU.

A September 2006 rating decision granted an increased evaluation of 60 percent for the service-connected bronchial asthma, effective February 1, 2006.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has jurisdiction to consider the claim.

In July 2006, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The case was previously before the Board in December 2009 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's December 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the RO for additional action as directed below.  VA will notify the appellant if further action is required.


REMAND

The appellant was originally granted service connection for bronchial asthma in a January 1985 rating decision.  A 10 percent disability rating was assigned.  The appellant did not appeal this decision.  In a December 1993 rating decision, the RO increased the appellant's service-connected asthma disability rating to 30 percent.  In June 2000, the assigned disability rating was increased to 100 percent.

In July 2004, the appellant was scheduled for an examination to determine the extent of his service-connected bronchial asthma.  After a VA examination was conducted in September 2004, the RO proposed to reduce the assigned disability rating from 100 percent to 30 percent in a November 2004 rating decision.  The appellant was informed of the proposed reduction by letter dated November 23, 2004.  The rating reduction was implemented by an October 2005 rating decision, effective February 1, 2006.  Thus, the appellant had until October 2006 to appeal the October 2005 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

In January 2006, the appellant submitted additional medical evidence documenting treatment for his service-connected bronchial asthma and indicating he took systemic corticosteroids.  In a statement submitted with the new evidence, the appellant's representative did not indicate the appellant disagreed with the October 2005 rating decision.  Thus, the Board does not construe the January 2006 statement as a notice of disagreement.  This evidence was interpreted as a new increased rating claim and, in the above-mentioned March 2006 rating decision, the RO continued the assigned 30 percent disability rating.  The appellant has perfected an appeal of this decision.  

In the Joint Motion, the parties found that the Board must consider whether the evidence received in January 2006 met the definition of "new and material evidence" set forth in 38 C.F.R. § 3.156(b).  The Joint Motion notes that "[n]ew and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed . . . will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If the Board finds the evidence to be new and material, the Joint Motion instructed the Board to consider it as having been filed in connection with the October 2005 rating decision reducing the appellant's disability rating.

The evidence received in January 2006 consists of Sinai-Grace Hospital records dated from May 2001 to May 2005, prior to the reduction of the appellant's disability evaluation for bronchial asthma from 100 percent to 30 percent.  The Board notes that the appellant had requested records from Sinai-Grace Hospital in a VA Form 21-4142, Authorization and Consent to Release Information to VA, dated in December 2004.  Sinai-Grace Hospital records from March 2001 to May 2005 had previously been associated with the claims file.  However, the Sinai-Grace Hospital records received in January 2006 are more complete, and include records from June 2004 and April 2005, which were not previously associated with the claims file.  

The June 2004 and April 2005 Sinai-Grace Hospital records reflect that the appellant was treated with Prednisone, a systemic corticosteroid, for his bronchial asthma.  A May 2005 Sinai-Grace Hospital record, which was previously associated with the claims file, also indicates the appellant was treated with Prednisone.  Thus, the Sinai-Grace Hospital records received in January 2006 reflect that the appellant received intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, which would warrant a 60 percent evaluation for bronchial asthma under Diagnostic Code 6602.  38 C.F.R. § 4.97.  As the Sinai-Grace Hospital records from June 2004 and April 2005 had not been associated with the claims file prior to the October 2005 rating decision, they are new.  The records are also material, as they relate to an unestablished fact necessary to substantiate the claim.  As the Sinai-Grace Hospital records were received prior to the expiration of the appeal period for the October 2005 rating decision, they are considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Additionally, the Board notes that the November 2005 letter mailed with the October 2005 rating decision specifically informed the appellant that he may submit evidence at any time and the RO would reevaluate the claim.  Consequently, the Agency of Original Jurisdiction (AOJ) must adjudicate the issue of entitlement to restoration of a 100 percent evaluation for service-connected bronchial asthma with consideration of the evidence submitted in January 2006.  

The issues of entitlement to an evaluation in excess of 60 percent for bronchial asthma and entitlement to TDIU are inextricably intertwined with the issue of entitlement to restoration of a 100 percent evaluation for service-connected bronchial asthma.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (prohibiting the adjudication of claims that are inextricably intertwined based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As the outcome of the adjudication of the issue of entitlement to restoration of a 100 percent evaluation for bronchial asthma may affect the appellant's disability evaluation, the Board cannot address the claims until the AOJ adjudicates the reduction issue with consideration of the new evidence.  Therefore a decision on the issues of entitlement to an evaluation in excess of 60 percent for bronchial asthma and entitlement to TDIU are deferred pending the adjudication of the issue of entitlement to restoration of a 100 percent evaluation for service-connected bronchial asthma.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to restoration of a 100 percent evaluation for service-connected bronchial asthma with consideration of the evidence received in January 2006.  The appellant should be informed that if the rating decision denies this claim, he must file a timely and adequate notice of disagreement and a timely and adequate substantive appeal following issuance of a statement of the case in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If an appeal is timely completed as to this issue, subject to current appellate procedures, the matter should be returned to the Board for further appellate consideration, if appropriate.

2. Thereafter, readjudicate the issues on appeal of entitlement to an evaluation in excess of 60 percent for bronchial asthma and entitlement to TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


